     Case 1:19-cv-00896-MAD-CFH Document 26 Filed 08/07/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK




THE CITY OF AMSTERDAM,

                           Plaintiff,
                                                         Civil Action No.:   1:   19-CV-00896-MAD-
VS                                                       CFH

PURDUE PHARMA,L.P., et al.,
                                                         NOTICE OF APPEARANCE
                           Defendant.




           PLEASE TAKE NOTICE that Jillian K. Farrar, Esq., with the law firm of
Underberg & Kessler LLP, admitted to the Bar of this Court, hereby enters her appearance as
counsel for Defendant, PRIME THERAPEUTICS LLC, in this action.


Dated: August 7,2019                             Respectfully submitted,



                                                   s/.Iillian K.
                                                Jillian K. Farrar, Esq.
                                                UNDERBERG & KESSLER LLP
                                                300 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                Emai I : jfarr ar @underbergke    s   sler. com


                                                Attorneys   for Defendant,
                                                PRIME THERAPEUTICS LLC
